PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/625,187
Filing Date: 16 Jun 2017
Appellant(s): Cortica, Ltd.



__________________
Oren Reches
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 25 Feb 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive for the following reasons:
A.	Appellant argues on page 7, regarding Claims 1, 10 and 11, that Shambik, paragraphs [0083] — [0098] illustrate a process of generating a truncated animal appearance template — and the process includes manually marking image areas ([0084]) and generating one or more classifiers based on the marked image areas (image patches or warps). The generation process has nothing to do with at least one predetermined collision avoidance instruction.
It is respectfully submitted that this section of Shambik ([0083]-[0084]), refers to how templates are created, not to how they are used in operation.  The generated templates are saved ([0010]), and are later used to compare against live images ([0079] current images; [0080] current frame in a video stream; part of 405, 410 of Fig 5), so that the system can make the determination that an animal is in the road.  Once the system is operational on the vehicle, the stored templates (part of 415 of Fig 4) are compared with live images and are associated with the predetermined collision avoidance instruction ([0081] predefined actions or reactions; 430 of Fig 4 initiate a predefined reaction).

B.	Appellant argues on page 7, regarding Claims 1, 10 and 11, that a truncated animal appearance template IS NOT ASSOCIATED WITH at least one predetermined collision avoidance instruction — and the marked images from which the truncated animal appearance template ARE NOT ASSOCIATED WITH at least one predetermined collision avoidance instruction.
It is respectfully submitted that the system gathers live images (405 of Fig 4) and compares them to saved templates (415 of Fig 4) that are stored in memory ([0010] a storage unit storing a truncated animal appearance template, wherein the truncated animal appearance template corresponds to an appearance of at least a portion of a body and limbs of an animal).
Again, marked images, refer to the templates that are generated and saved in advance, so that they may be compared with live images.
Claims 12 and 13 of Shambik state the entire process clearly:
12. A method of detecting an animal in a vicinity of a vehicle, the method comprising: receiving a plurality of images of the vicinity of the vehicle from one or more image capture devices; receiving a truncated animal appearance template, wherein the truncated animal appearance template corresponds to appearance of at least a portion of a body and one or more limbs of an animal without a shape of a head of the animal; processing the plurality of images using the truncated animal appearance template to detect, in at least one image from the plurality of images, visual information that corresponds to the truncated animal appearance template; and initiating a vehicle response when visual information corresponding to the truncated animal appearance template is detected in at least two images of the plurality of images.
13. The method according to claim 12, wherein initiating the vehicle response comprises initiating at least one of an alert or a motion control instruction for the vehicle.
The word “associated” is defined as, related, connected or combined together.  “Associated” has been given its broadest reasonable interpretation and therefore the comparison (420) that uses the templates and that results in a predefined reaction (430), reads on the claimed multimedia content that is associated with a predetermined collision avoidance instruction.
	The arguments seem to imply that the templates in Shambik do not carry a one-to-one correspondence with and a direct tie to a specific response that is set before any comparison is made.  However, the claim language merely states that each of the second set of multimedia content elements is associated with a response.  There is no need to read the Specification into the Claim.  The Examiner gives the term “associated with” its broadest reasonable interpretation, therefore Shambik reads on the association.

C.	Appellant argues on page 7, regarding Claims 1, 10 and 11, that the comparison (taught by Shambik) of acquired images to the truncated animal appearance template — does not amount to generating, in real-time, a driving alert, when it is determined that at least one signature generated for the first set of multimedia content elements matches at least one signature generated for a matching multimedia content element of a second set of multimedia content elements, wherein each of the second set of multimedia content elements is associated with a predetermined potential cause of collision and with at least one predetermined collision avoidance instruction.
It is respectfully submitted that the flowchart in Fig 4 demonstrates that a predefined reaction will result from a live image matching a template of an animal.
Shambik teaches that the processor is configured to process the plurality of images to detect in at least one of the plurality of images visual information that corresponds to the truncated animal appearance template, and initiate a response when visual information corresponding to the truncated animal appearance template is detected in the at least one image ([0010]).  A correspondence produces a response.
Shambik teaches that the search for suspected animal candidates can include segmenting the image to search areas and using template matching to detect areas of the image that contain visual information that matches the template ([0107]).
Shambik teaches that the system can alert a user of the vehicle in response to the analysis ([0076]). 
The multimedia content elements (including the pixels in each image [0122]), are used to compare to the saved templates and make a determination whether or not an animal is in the road.  And if so, provide a response, such as an alert or motion control instruction (Claim 13).

D.	Appellant argues on page 8, regarding Claims 1, 10 and 11, that the mere fact that a certain thing may result from a given set of circumstances is not sufficient" In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999).  The mere fact that Shambik teaches of a comparison to a truncated animal appearance template DOES NOT MEAN that Shambik teaches or suggests generating, in real-time, a driving alert, when it is determined that at least one signature generated for the first set of multimedia content elements matches at least one signature generated for a matching multimedia content element of a second set of multimedia content elements, wherein each of the second set of multimedia content elements is associated with a predetermined potential cause of collision and with at least one predetermined collision avoidance instruction
It is respectfully submitted that, Shambik doesn’t simply teach comparing images, it also teaches issuing an alert based on a matched comparison of an image of  an animal.  Shambik teaches that the different saved template signatures may be of a Cow, a Deer, a Yak, a Llama, a Camel, an Ibex, a Moose, etc. ([0041]).

E.	Appellant argues on pages 8-9, regarding Claim 5 and 15, that the mere fact that a certain thing may result from a given set of circumstances is not sufficient" In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999).
The mere fact that Shambik teaches of alerts DOES NOT MEAN that Shambik teaches of suggests the method of claim 4, wherein each of the second set of multimedia content elements is further associated with at least one predetermined collision parameter, wherein the alert further indicates the at least one collision parameter associated with the matching multimedia content element of the second set of multimedia content elements
It is respectfully submitted that, Shambik teaches that animal behavior models are used to calculate a collision hazard ([0161]).  And teaches that different parameters may be used and have different weights attributed to them when evaluating matches ([0151]).

F.	Appellant argues on page 9, regarding Claim 5 and 15, that a truncated animal appearance template IS NOT ASSOCIATED WITH at least one predetermined collision parameter — and the marked images from which the truncated animal appearance template ARE NOT ASSOCIATED WITH at least one predetermined collision parameter.
It is respectfully submitted that, Shambik teaches that the kinematic modeling is used to calculate collision hazards ([0161]).  The modeling is used to determine evasive maneuvers for avoiding a collision between the vehicle and the detected animal ([0160]).  And different parameters may be used and given different weights when evaluating matches ([0151]).


G.	Appellant argues on page 9, regarding Claims 6 and 16, that as illustrated in relation to the rejection of claim 1 — Shambik compares images to a truncated animal template.
A truncated animal appearance template IS NOT ASSOCIATED WITH at least one predetermined collision avoidance instruction — and the marked images from which the truncated animal appearance template ARE NOT ASSOCIATED WITH at least one predetermined collision avoidance instruction.
It is respectfully submitted that, the term “associated with” is given its broadest reasonable interpretation and therefore Shambik reads on the claimed association.  The marked images in Shambik ([0084]), again refer to images that are created in advance and stored in the system, to be compared with real time images gathered while driving. 

H.	Appellant argues on pages 9-10, regarding Claim 6 and 16, that Shambik also fails to teach or suggest causing a driving control system of the vehicle to execute the at least one collision avoidance instruction associated with the matching multimedia content element of the second set of multimedia content elements, wherein the at least one collision avoidance instruction, when executed by the driving control system, configures the driving control system to perform at least one action for avoiding the indicated potential cause of collision
It is respectfully submitted that, Shambik teaches a driving control system to perform actions for avoiding the indicated potential cause of collision ([0160] determine an evasive maneuver(s) for avoiding a collision between the vehicle and the detected animal; Claim 13)

I.	Appellant argues on page 10, regarding Claims 9 and 19, that the mere fact that a certain thing may result from a given set of circumstances is not sufficient" In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999).
The mere fact that Shambik discloses a model — does not amount to teaching or suggesting wherein the alert indicates the potential cause of collision associated with the matching multimedia content element of the second set of multimedia content elements; wherein the potential cause of collision comprises an angle of a potential cause of collision with respect to the vehicle and a distance of the potential cause of collision from the vehicle.
It is respectfully submitted that, Shambik teaches the potential cause of collision comprises an angle of a potential cause of collision with respect to the vehicle and a distance of the potential cause of collision from the vehicle ([0159] the kinematic modeling can include a longitudinal distance (e.g., along a camera main axis) to the object associated with the indication, an angle (e.g., from the cameras main axis) to the animal (e.g., to the animal's center of mass), the animal's lateral position (e.g., relative to the camera's main optical axis, an indication as to whether the animal is on-road or off-road)).  The modeling is used to determine evasive maneuvers for avoiding a collision between the vehicle and the detected animal ([0160]). 






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARK S RUSHING/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        

Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.